                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EQUAL EMPLOYMENT                           )
OPPORTUNITY COMMISSION,                    )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )                  1:18-CV-813
                                           )
LOFLIN FABRICATION LLC,                    )
                                           )
                     Defendant.            )

                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       In this employment discrimination case arising out of a prescription drug

disclosure policy and the termination of claimant Deborah Shrock, each party asks the

Court to seal certain documents containing purported medical or personal information

filed in connection with summary judgment briefing. The motion will be granted as to all

personal medical information of the claimant that is unrelated to the issues in this case

and of the claimant’s co-workers. It will otherwise be denied.

                                       Background

       Upon filing its motion for summary judgment, Doc. 33, the defendant Loflin

Fabrication LLC filed a redacted brief and certain redacted exhibits, along with a motion

to seal the unredacted versions of the brief and exhibits. Docs. 35 (motion to seal), 36

(unredacted memorandum), 36-1, 36-2, 36-3 (unredacted exhibits). The Court held a

telephone conference and authorized the parties to file under temporary seal any briefs

and exhibits that either party contended contained information that should be filed under




     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 1 of 12
seal, treating all such briefs and exhibits as covered by the already-filed motion at Doc.

35. Minute Entry 02/21/2020. The Court directed the party claiming confidentiality to

file one brief addressing all information that party sought to seal after summary judgment

briefing concluded. Id. As required by LR 5.4, the parties complied. See Doc. 41

(EEOC brief); Doc. 44 (Loflin brief). Also as required by the Local Rules, the parties

filed publicly available briefs with the information subject to the motion to seal redacted,

as well as either redacted exhibits when that was feasible or, with a couple of exceptions,

placeholders if they sought to seal the entire exhibit.1 Neither party objected to the other

party’s motion to seal.

        The public has had notice of the motion to seal for more than three months due to

the publicly filed motion to seal and the parties’ publicly filed, redacted memoranda in

support. Doe v. Pub. Citizen, 749 F.3d 246, 272 (4th Cir. 2014); Stone v. Univ. of Md.

Med. Sys. Corp., 855 F.2d 178, 181 (4th Cir. 1988). The docket reflects no action by any

interested party to “seek intervention to contest any sealing order.” Cochran v. Volvo

Grp. N. Am., LLC, 931 F. Supp. 2d 725, 728 (M.D.N.C. 2013).

                                             Analysis

        The public has a right of access to judicial records. Nixon v. Warner Commc’ns,

Inc., 435 U.S. 589, 597 (1978) (“[T]he courts of this country recognize a general right to

   1
      This is not the case for Doc. 36-3, whose publicly available counterpart Doc. 34-4 contains
only “excerpts” of the claimant’s deposition testimony and does not include redacted pages for
the information the EEOC wants sealed. As the Court will direct the EEOC to file a redacted
version of Doc. 36-3 that complies with the Court’s rulings as to this document, the EEOC need
not file a redacted version for all statements they had originally sought to seal. Loflin also failed
to file a placeholder exhibit for Doc. 36-1, which the Court will be unsealing.


                                                    2



       Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 2 of 12
inspect and copy . . . judicial records and documents.”). All of the documents at issue

here are judicial records because they were filed with the objective of obtaining judicial

action or relief and play a role in the adjudicative process or adjudicate substantive rights.

See In re Application of the U.S. for an Order Pursuant to 18 U.S.C. Section 2703(D),

707 F.3d 283, 290 (4th Cir. 2013).

        The right of public access to judicial records derives from the First Amendment

and the common law. Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th

Cir. 2004). When a party asks to seal judicial records, the court “must determine the

source of the right of access with respect to each document,” and then “weigh the

competing interests at stake.” Id. at 576 (quoting Stone, 855 F.2d at 181). The public has

a First Amendment right of access to these documents because they were filed in

connection with a motion for summary judgment. Virginia Dept. of State Police v.

Washington Post, 386 F.3d 567, 578 (4th Cir. 2004); Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988).

        The First Amendment right of access to judicial records “yields only in the

existence of a compelling governmental interest . . . that is narrowly tailored to serve that

interest.” In re Application, 707 F.3d at 290.2 The party seeking to limit public access

bears the burden to show that sealing is appropriate, Pub. Citizen, 749 F.3d at 272;

Rushford, 846 F.2d at 253, and must provide specific reasons to support its position. Va.

Dep’t of State Police, 386 F.3d at 575.

   2
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).


                                                  3



       Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 3 of 12
       The EEOC and Loflin assert the information at issue should be sealed because it

contains personal and private medical information of a kind not ordinarily made public.

This is an interest that may, in an appropriate case, override the public’s interest in access

to court records. See Boone v. Bd. of Governors of the Univ. of N.C., 395 F. Supp. 3d

657, 665 (M.D.N.C. 2019) (granting motion to seal medical records filed in connection

with summary judgment in employment dispute). If a request is narrowly tailored,

sensitive medical information may be sealed. Bell v. Shinseki, No. 1:12CV57, 2013 WL

3157569, at *9 (M.D.N.C. June 20, 2013), aff’d, 584 F. App’x 42 (4th Cir. 2014). The

documents the parties seek to seal are listed and cited in a chart at the end of this order.

       The EEOC seeks to seal several categories of information. Specifically, it seeks to

seal the name of the claimant’s prescription drug at issue in her discharge; the results of

the drug test that occurred just before her discharge; medical records related to her

relevant neck pain and other irrelevant health conditions; and the names of medications

she was taking for unrelated conditions. As to her neck pain, the EEOC has narrowed its

motion to seal, and it no longer seeks to seal some of the information so designated at its

request when Loflin initially filed its brief and exhibits. See notes 3 & 4 infra.

       The publicly filed briefs and the Court’s decision disclose that the claimant was

taking a muscle relaxant and that the drug test was negative. The EEOC has not

explained why the name of the muscle relaxant or the document confirming the negative

drug test are otherwise sensitive information. As to this information, the motion to seal

will be denied.



                                                4



     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 4 of 12
       The motion will also be denied as to the EEOC’s response to an interrogatory

about the claimant’s disability. Doc. 36-1. This interrogatory answer largely puts forth

relevant dates of treatment and diagnoses that are relevant to the Court’s summary

judgment decision, and it is difficult to justify keeping secret the nature of a claimed

disability in a case involving alleged disability discrimination. Neither party addressed

this exhibit in their briefs in support of the motion to seal.

       Beyond this, the medical records related to her neck pain contain significant

personal and medical information irrelevant to her neck pain and to the Court’s decision;

indeed, the pre-termination records were relevant largely because of what they did not

show about her neck pain. The names of medications she was taking for other

conditions, for example, are irrelevant to this employment dispute. There is no right of

access to information on which the Court did not rely, because unsealing such documents

“would have little value in furthering the public oversight of the judicial process.”

Quayumi v. Duke Univ., No. 1:16-CV-1038, 2018 WL 2025664, at *4 (M.D.N.C. May 1,

2018). For the records that are relevant for what they did not show, redaction is not a

meaningful solution to protect the claimant’s privacy interests.

       To the extent the records do contain pertinent information about the claimant’s

neck pain, see, e.g., Docs. 37-6, 37-10, they corroborate factual assertions about the dates

of her treatment and diagnosis found in the EEOC interrogatory answer and the

claimant’s deposition testimony, which will soon be a publicly available exhibit. See

discussion supra and at note 4 infra. The public interest is sufficiently protected by

disclosure of this interrogatory answer and by the Court’s description of the records, and

                                                 5



      Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 5 of 12
disclosure of the records themselves would unnecessarily infringe on the claimant’s

privacy rights.

        The EEOC has narrowly tailored its request as to the briefs, the depositions, and

the declarations, Docs. 363, 36-34, 37, 37-1, 37-3, and 37-8, by identifying specific line or

paragraph numbers to redact, rather than seeking to seal these documents entirely. See

infra (chart listing the portions of these documents at issue); Va. Dep’t of State Police,

386 F.3d at 576 (court must consider less drastic alternatives to sealing); Boone, 395 F.

Supp. 3d at 664–65 (same). Consistent with its rulings supra on the underlying exhibits

and as specifically noted in the chart infra, the Court will grant the motion to seal to the

extent the briefs, depositions, and declarations mention or discuss the claimant’s

unrelated medical conditions or medical prescriptions and will deny the motion to seal

otherwise.

        Loflin asks the Court to seal three types of documents that contain health

information of its employees who are not parties or claimants. Non-parties have privacy

rights in their information, which are appropriately considered in connection with

motions to seal. See Level 3 Commc’ns, LLC v. Limelight Networks, Inc., 611 F. Supp.

2d 572, 580–83 (E.D. Va. 2009).


   3
      Before Loflin filed this brief, the EEOC asked Loflin to redact some content, and Loflin
redacted several paragraphs of the brief. See Doc. 35 at 2 ¶ 4. Upon seeing the redactions, the
EEOC has refined and reduced its request, asking to redact from the public brief only the name
of the claimant’s medication. Doc. 41-1 at 3 ¶ 4a & n.1.
   4
     Loflin originally moved to seal several pages of Doc. 36-3, Doc. 35 at 2 ¶ 3c, and the
EEOC, as the party asserting confidentiality for this document, later reduced this request to
specified pages and line numbers as listed in the chart infra. Doc. 41-1 at 3–4 ¶ 4c & n.1.


                                                   6



       Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 6 of 12
       First, Loflin seeks to seal OSHA records disclosing injuries that Loflin employees

sustained at work, including information about specific injuries to body parts. The

employees’ names, their physicians’ names, and treatment locations were redacted before

filing, see Doc. 3 at 7C (Standard Order allowing parties to redact information that is

irrelevant to the Court’s consideration of a pending motion, without filing a version with

such information unredacted), but the employees’ addresses, dates of birth, and dates of

hire are visible on the unredacted version subject to the motion to seal. See Doc. 37-2.

The Court will grant the motion to seal these three categories of personally identifiable

information, as this information was not relevant to the Court’s decision.

       But the information about the nature of injuries suffered by employees was

relevant to the Court’s decision, see generally Doc. 51 at 2, 16 (noting the “shop floor

could be a dangerous place”), and is helpful to the public in understanding the Court’s

summary judgment decision. With all information redacted that could link the injury to

any particular employee, there is no harm from the disclosure. The motion to seal will be

denied as to this information.

       Second, Loflin seeks to seal specific pages of deposition testimony by two Loflin

employees about their own medical conditions, in connection with disclosing prescribed

medication. Doc. 44 at 3. As to one employee, the motion will be granted, as the

employee’s testimony about his experience with the policy cannot be segregated from his

testimony about his personal medical history. Doc. 37-5 at 5. As to the other,

segregation is possible and the motion will be granted in part, so that the employee’s

personal information is sealed, but his testimony about the policy more generally is not.

                                               7



     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 7 of 12
Doc. 37-4 at 4–5. These employees have no stake in this case, and their privacy rights in

their medical information should be respected at this stage, to the extent possible.

       Finally, Loflin seeks to seal a table that lists prescriptions its employees have

disclosed per the Loflin drug disclosure policy, because the table contains its employees’

medical information. Doc. 44 at 3. The table provides the beginning and end dates of

each prescription, several conditions a given drug might treat, and its known side effects,

but the table does not contain the name of the employee taking the drug or any other

information from which the employee could be identified, nor does it list the specific

condition for which it was prescribed. See Doc. 37-7 at 2–12. The same document then

includes prescription information from pharmacies about how to take certain medications

and expected side effects, but the prescriber names and identifying information of the

patients have already been redacted. See id. at 13–19; Doc. 3 at 7C (permitting such

redaction without a motion to seal as noted supra). Because the table and supplemental

prescription information do not contain personally identifiable details, Loflin has not met

its burden to show this information is confidential, and the motion to seal this document

will be denied.

                                        Conclusion

       Personal and medical information of limited or no relevance to this case will be

sealed. Relevant medical information will be sealed when it cannot be redacted from

irrelevant information and when other evidence provides sufficient indication of the basis

of the Court’s ruling. Sealing for twenty years provides sufficient protection to the

claimant and other employees. Otherwise, the motion will be denied. The Court’s

                                                8



     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 8 of 12
decision to seal certain records will not carry over to trial. The public interest at trial is

higher, and it is doubtful that any relevant information will remain private if it is admitted

at trial.

        It is ORDERED that:

        1.     The motion to seal, Doc. 35, is GRANTED in part and DENIED in part,

               as follows and as set forth specifically in the chart appended to this Order.

        2.     No earlier than five (5) days from this date, the Clerk shall unseal the

               following documents: Docs. 36, 36-1, 37, 37-1, 37-3, 37-7, 37-8, 37-9.

        3.     As to Docs. 37-2 and 37-4, Loflin shall file on the public docket a copy of

               each that is redacted to reflect this ruling on or before July 17, 2020.

               Subject to compliance with this order, Docs. 37-2 and 37-4 will remain

               under seal.

        4.     The EEOC shall file on the public docket a copy of Doc. 36-3 that is

               redacted to reflect this ruling on or before July 17, 2020. Subject to

               compliance with this order, Doc. 36-3 will remain under seal.

        5.     The Clerk shall maintain Docs. 36-2, 36-3, 37-2, 37-4, 37-5, 37-6, and 37-

               10 under seal until July 1, 2040, at which time the seal shall be lifted. Any

               motion to extend the stay shall be filed no earlier than January 2, 2040, and

               no later than March 30, 2040.

        This the 8th day of July, 2020.


                                            __________________________________
                                             UNITED STATES DISTRICT JUDGE

                                                 9



       Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 9 of 12
                          EEOC v. Loflin Fabrication, LLC 18cv813

Party         Doc. Cite for       Description            Rationale              Ruling
Seeking to    Information
Seal          Sought to be
              Sealed
EEOC,         Doc. 36 at 7, 8,    Defendant              Claimant medical       Denied
Docs. 35,     10                  memorandum of law      information (name
41-1          (redacted           in support of          of medication)
              version initially   summary judgment
              filed at Doc.
              34)
EEOC,         Doc. 36-1           Interrogatory          Claimant medical       Denied
Doc. 35                           response, about        information
(no party’s   (No publicly        Claimant’s alleged     (summarizing
brief         available           disability             treatment dates and
addressed     placeholder or                             diagnoses)
why this      redacted
exhibit       version was
should be     initially filed.)
sealed)
EEOC,         Doc. 36-2           Claimant medical       Claimant medical       Granted
Docs. 35,     (publicly           record                 information
41-1          available                                  (diagnosis and
              placeholder                                treatment, including
              filed at Doc.                              unrelated
              34-3)                                      information)
EEOC,         Doc. 36-3           Claimant deposition:   Claimant medical       Granted as to
Docs. 35,     (No publicly                               information            76:1, 76:3, 77:7–
41-1          available           Name of medication     (including             10, 77:15–16,
              placeholder or      at 12 (73:5, 73:9,     medications            77:21–23,
              redacted            73:12, 73:17), 13      prescribed for         78:13–20, 79:1–
              version was         (74:3, 74:8);          multiple unrelated     25;
              initially filed,                           medical conditions)
              though some         Broader medical                               Denied as to
              excerpts were       conditions at 15                              73:5, 73:9,
              publicly filed at   (76:1, 76:3), 16                              73:12, 73:17,
              Doc. 34-4.)         (77:7–10, 77:15–16,                           74:3, 74:8
                                  77:21–23), 17
                                  (78:13–20), 18                                EEOC to file
                                  (79:1–25)5                                    revised redacted
                                                                                version on public

   5
     This citation includes the page number appended by CM/ECF, followed in parentheses by
the deposition’s internal page numbers that are cited by the parties.


                                                 10



       Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 10 of 12
                                                                             docket
EEOC,        Doc. 37 at 4, 18 EEOC memo of law         Claimant medical      Denied
Docs. 41,    (redacted        in opposition to         information (name
44           version filed at summary judgment,        of medication)
             Doc. 38)         redacted for name of
                              Claimant medication
EEOC,        Doc. 37-1 at 4 ¶ Claimant’s doctor’s      Claimant medical      Denied
Docs. 41,    6                declaration              information (name
44           (redacted                                 of medication)
             version filed at
             Doc. 38-4)
Defendant,   Doc. 37-2        OSHA records             Non-party medical     Granted in part
Doc. 44                                                information           as to employee
             (publicly                                                       addresses and
             available                                                       dates of birth and
             placeholder                                                     of hire;
             filed at Doc.                                                   denied in part as
             38-5)                                                           to employee
                                                                             injuries.

                                                                             Loflin to file
                                                                             revised redacted
                                                                             version on public
                                                                             docket.
EEOC,        Doc. 37-3 at 22     Claimant deposition   Claimant medical      Denied
Docs. 41,    (72:3, 72:6,                              information (name
44           72:25)                                    of medication)
             (highlighted
             words only)

             (redacted
             version filed at
             Doc. 38-6)
Defendant,   Doc. 37-4 at 4–     Jason Roark           Non-party medical     Granted as to
Doc. 44      5 (22:1–23:25)      Deposition            information; marked   22:22–23:11 and
                                                       confidential during   as to first word
             (redacted                                 deposition            of 24:1;
             version initially                                               otherwise denied
             filed at Doc.
             38-12)                                                          Loflin to file
                                                                             revised redacted
                                                                             version on public
                                                                             docket
Defendant,   Doc. 37-5 at 5      Chris Hamilton        Non-party medical     Granted
Doc. 44      (18:1–25)           Deposition            information; marked
             (redacted                                 confidential during

                                                  11



     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 11 of 12
             version filed at                           deposition
             Doc. 38-14)
EEOC,        Doc. 37-6 at 3–    Claimant medical        Claimant medical    Granted
Docs. 41,    4                  record dated            information
44           (publicly          10/12/17
             available
             placeholder
             filed at Doc.
             38-18)
Defendant,   Doc. 37-7          Table of drugs          Non-party medical   Denied
Doc. 44      (publicly          disclosed by            information
             available          unidentified
             placeholder        employees;
             filed at Doc.      prescription
             38-19)             information
EEOC,        Doc. 37-8 at 2 ¶   Claimant’s              Claimant medical    Denied
Docs. 41,    2                  declaration             information (name
44           (redacted                                  of medication)
             version filed at
             Doc. 38-20)
EEOC,        Doc. 37-9          Claimant drug test      Claimant medical    Denied
Docs. 41,    (publicly          results dated 9/22/17   information (test
44           available                                  results)
             placeholder
             filed at Doc.
             38-24)
EEOC,        Doc. 37-10 at 3    Claimant medical        Claimant medical    Granted
Docs. 41,    (publicly          record dated            information
44           available          12/21/17
             placeholder
             filed at Doc.
             38-25)




                                                 12



     Case 1:18-cv-00813-CCE-LPA Document 57 Filed 07/08/20 Page 12 of 12
